                                                                        b
            Case 3:19-cv-00712-AVC Document 1 Filed 05/10/19 Page 1 of 14                l"l cv 7lZ [4v9


                                             Cover Sheet pg.   1


DR. STEPHANIE A. WILSON                                            FEDERAL SUPERIOR
Plaintiff, pro se                                                  COURT

v                                                                  STAIE OF CONNECTICUT

UNIVERSITY OF CONNECTICUT
Defendont                                                          COMPLAINTFOR
                                                                   EMPLOYMENT
ALIZA C. WILDER                                                    DISCRIMINAflON
Director of the University of Connecticut
Deparrnent of Human Resources
Defendant - fficial capacity

JOHN.PAUL LACOMBE
Manager in the University of Connecticut
Deparftrent of Human Resources
Defendant - official capacity

KEIT}I HOOD
Interim Director of the University of
                                                                                         .4"


                                                                                         ..-,
                                                                                                .   "'tr|
                                                                                                    r-!d
                                                                                                     ,ùI¡*
                                                                                                    t
Connecticut Office of Labor Relations
Deþndant - official capacity
                                                                               't
                                                                                  i,:J          u    :"ã'l
                                                                                                      ,.:5
DR. PETER DIPLOCK                                                              -l ri:      :i
Assistant Vice Provost of the University                                          7
                                                                                  4
                                                                                           o
                                                                                           r$
of Connecticut Center of Excellence in
Teaching and Leaming
Defendant - official capacity

DR. ruDY BUFFOLINO
(Former) Supervisor of the University of
Connecticut Center of Excellence in
Teaching and Leaming
Deþndant - offrcial capacity

NICHOLAS YORIO
Senior Employment Opportunity Officer
of the University of Connecticut Office of
Diversity and Equity
Defendant - offîcial capacity
          Case 3:19-cv-00712-AVC Document 1 Filed 05/10/19 Page 2 of 14



                                          Cover Sheet pg.2

DR.AMYDONAHUE
(Fomrer) Vice Provost for
University of Connecticut
Academic Operations
Defendant - fficíal c apacity

I]NTVERSITY OF CONNECTICUT
PROFESSIONAL EMPLOYEES' UNION
LOCAL 3695 AFTCT, AFT, AFL-CIO
Defendant

TINAGLIDDEN
Representative of the University of Connecticut
Professional Employees' Association
Defendant - official capacity

ELIZABETH SULLIVAN
Executive Director of the University of
Connecticut Professional Employees' Association
Deþndant - offic íaI cap ocity
       Case 3:19-cv-00712-AVC Document 1 Filed 05/10/19 Page 3 of 14




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNEGTIGUT


 Dr- Sfeohanie A- Wilson- ôrô sê
                        Plaintiff,
        v                                                    Gase No.   ß'. 14 cst  1l'    (ÊVÔ
                                                                    (To be supplied by the Court)
(see coversheets 1 and   2)                    ,
                        Defendant(s).

                   COMPLAINT FOR            EiI                 DISCRIMINATION


1.      Plaintiff resides at the following location:

2000 NW 38th Tenace-                 Lakes. Florida 333f I

2.      Defendant(s) reside(s) at the following location [Attach additional sheets if more

space is requiredl: lsee atlached nane 1l




3.      This action is brought pursuant to [Check all spaces that apply to the type of

claim(s) you wish to assert against the Defendant(s)l:

a       Title Vll of the Civil Rights Act of 1964, as amended,42 U.S.C. gg 2000e, et
        seq., for employment discrimination on the basis of race, color, religion, sex, or
        nationalorigin. Jurisdiction is specifically conferred on this Court by 42 U.S.C. S
        2000e-5(f). Equitable and other relief is sought under 42 U.S.C. g 2000e-5(g)
        and the Civil Rights Act of 1991, 42 U.S.C. g 1981a.

El--nge      Discrimination in Employment Act of 1g67, as amend ed,2g U.S.C. SS 621,
        et seq., for employment discrimination based upon age. Jurisdiction is alleged
        pursuant lo28 U.S.C. SS 1331 ,1337, and/or '1343. Equitable and other relief is
        sought under 29 U.S.C. SS 626(b) and (c) or gg 633a(b) and (c).

        My Year of Birth is: tssz
        Case 3:19-cv-00712-AVC Document 1 Filed 05/10/19 Page 4 of 14




tr     Rehabilitation Act of 1973, as amende d,29 U.S.C. SS 201, et seq., for
       employment discrimination on the basis of a disability against an employer which
       constitutes a program or activity receiving Federal financial assistance.
       Jurisdiction is asserted under 28 U.S.C. SS 1331 ,1337 and/or 1U3. Equitable
       and other relief is sought under 29 U.S.C. g 794a.

tr     Americans with Disabilities Act of 1990, as amend ed,42u.s.c. gg 12101, et
       seq., for employment discrimination on the basis of a disability against a private
       employer. Jurisdiction is specifically conferred on this Court by 42 U.S.C.S
       2000e-5(f). See 42 U.S.C. S 12117(a). Equitable and other relief is sought
       pursuant to 42 U.S.C. g 2000e-5(g). fd.

4.     The acts complained of in this suit concern [Check all spaces that are applicable

to your claim(s[:



       (A) tr       Failure to hire me. I was refused a job on the following     date(s):-


       (B) I        Termination of my employment. I was terminated from my
                                                          January 20th 2016
                     employment on the following date:

       (C) E        Failure to promote me. I was refused a promotion on the following

                     date(s):

                                                     (see attached additionalsheets, pages
       (D)    F     Other acts as specified below:

 1 and 2)




                                             2
          Case 3:19-cv-00712-AVC Document 1 Filed 05/10/19 Page 5 of 14




5.          The conduct of the Defendant(s) was discriminatory because it was based upon:

race [Efl, color    fi,   religion Pf, sex lE, age     @ national origin Fl or disabitity pl.           [ptease
check all applicable bases for your claim of discrimination and explain further, if

    necessaryl: Plaintiffs opposition   to discriminatory act¡v¡ty on the basis of sex, age, race, religion-


    Plaintiffs exercise of rights afforded by the Rehabilitation Act of 1973.




6.         The facts sunounding my claim of employment discrimination are as follows

[Attach additional sheets, if necessary]:
(see attached additionalsheets, pgs.2 through 6)




7.         The approximate number of persons who are employed by the Defendant

                                   I
employer I am suing         i Q'


I          The alleged discrimination occuned on or about the following date(s) or tlme
          The discrimination was a continuing course of conduct between approx. 3l1lO2 and 1120116.
period




                                                         3
       Case 3:19-cv-00712-AVC Document 1 Filed 05/10/19 Page 6 of 14




L        I   filed charges with the:

       E         Equal Employment Opportunity Commission

       E         Connecticut Commission on Human Rights and Opportunities

10.     The Equal Employment Opportunity Commission issued a Notice of Right to Sue

letter (copy attached), which I received on or about the following date: Oetober 7th2017

[NOTE: lf you filed charges with the EEOC or the CHRO, you MUST attach a copy of
the Notice of Right to Sue letter for this Court to consider your claim(s). Failure to do so

may result in delaying consideration of your claim(s).1

11.      The EEOC or the CHRO determined that there was no probable cause to believe

that discrimination occurred. My reasons for questioning that determination are as

follows [Attach additional sheets, if necessaryl:         I have oathered enouoh evidence to show

orobable cause to believe that the alleoed discrimination occurred-




12.     lf relief is not granted, I will be ineparably denied rights secured under the law(s)

referred to in ltem Number 3, above.

13.    WHEREFORE, Plaintiff(s) pray(s)            that   The Court grant such relief as may be

deemed appropriate, lncluding [NOTE: While all of the forms of relief listed below may

not be available in a particular action, you should place a check next to each form of

relief you seek.):

       E         lnjunctive orders (specifo the type of injunctive relief sought):



       n_        Backpay;

                                                    4
       Case 3:19-cv-00712-AVC Document 1 Filed 05/10/19 Page 7 of 14



        tr       Reinstatement to my former position;

        ft       Monetary damages (specify the type(s) of monetary damages sought):         _

                 other (specify the nature of any additional relief sought, not otherwise

                 provided for on this form): "Make whole" relief



                 AND costs and attorneys'fees.

                                          JURY DE I,IAND

        I hereby        DOE           Do   NorË                 d a trial by jury.


Original signature of attorney (if any)             P               Orig inal Signature



                                                     2000 NW 38th Terrace


                                                     Lauderdale l¿kes, Fl 3331   1




tì                                                  1860 ì 4s5-5279
Attorney's telephone                                Plaintiffs telephone

                                                    $ep han ie.a.wi lson
                                                                 @cg lobal.net
Email address if available                          Email address if available

Dated: Mav ßth      I




                                                5
        Case 3:19-cv-00712-AVC Document 1 Filed 05/10/19 Page 8 of 14



                 DECLARATION UNDER PENALTY OF PERJURY
       The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above action, that he/she has read the above complaint and that the information
contained in the complaint is true and correct. 28 U.S.C. $ 1746; 18 U.S.C. S 1621

Executed at                                      on May   2019
                                                    (
                                                                             I
            /eu
                                3     tl                    Original Signature
(Rev. 3/23l16)




                                             6
             Case 3:19-cv-00712-AVC Document 1 Filed 05/10/19 Page 9 of 14



                                          Additional Sheets pg.   1

2:   Defendants reside at the following locations:

     a.   Defendant University of Connecticut ('UCONN") resides in Storrs, Connecticut 06269.

     b. A-Iiza C. Wilder, named as a Defendant in her official capacity as Director of UCONN's
          Departurent of Human Resources, resides in Storrs, Connecticut 06269.

     c.   John-Paul Lacombe, named as a Defendant in his official capacity as a Manager in UCONN's
          Human Resources Deparfnent, resides in Storrs, Connecticut 06269.

     d. Keith Hood, named as a Defendant       in his official capacity as Interim Director of UCONN's
          Office of Labor Relations, resides in Storrs, Connecticut 06269.

     e. Dr. Peter Diplocþ   named as a Defendant in his official capacity as Assistant Vice Provost of
          Excellence in Teaching and Learning, resides in Storrs, Connecticut 06269.

     f.   Dr. Judy Buffolino, named as a Defendant in her official capacity as a (forrrer) Supewisor in
          UCONN's Center for Excellence in Teaching and Learning department, resides in Storrs,
          Connecticut 06269.

     *    Nick Yoúo, named as a Defendant in his official capacity as UCONN's Senior Employment
          Oppornrnity Officer, resides in Stons, Connecticut 06269.

     h.   Dr. Amy Donahue, named as a Defendant in her official capacity as UCONN's (forrrer) Vice
          Provost forAcademic Operations, resides in Storrs, Connecticut 06269.

     i.   Defendant University of Connecticut Professional Employee Association (*UCPEA") resides at
          18 Dog Lane, Stom, Connecticut 06268.

     j.   Tina Glidden, named as a Defendant in her official capacity as a (former) UCPEA
          Representative, resides at 1"8 Dog Lane, Storrs, Connecticut 06268.

     lG   Elizabeth Sullivan, named as a Defendant in her official capacity as UCPEA Executive
          Director, resides at L8 Dog Lane, Storrs, Connecticut 06268.
             Case 3:19-cv-00712-AVC Document 1 Filed 05/10/19 Page 10 of 14



                                               Additional Sheet* pg. 2

4z Ïhe   acts complained of in this suit concern:

   L    over a decade of continuing,lnowing, intentional, willful, wanton, arbitrary, capricious, and/or,

        inter alia, discriminatory conduct, respectively and/or mutually pursued against the Plaintiff by

        Defendants UCONN, UCPEA, and/or the named UCONN and/or UCPEA officials, in the

        making, enforcement, modification, and./or termination ol., ínter olio, my and/or all of the

        following bargains:

        i.    the Plaintiff's relationship of continued employment with the State of Connecticut.




        ü.    the UCONN-UCPEA Collective Bargaining Agreement that govems the Plaintiff's

              relationship of continuing employment with the State of Connecticut.




        üi. a Grievance   Settlement signed by UCONN, UCPEA, and the Plaintiff onAugust 6d'2008.




        iv. the State Employee BargainingAgent CoalitionAgreement, executed and enforcedbetween
              and/or including about June 2011 and about January 20ù 2016.




6: Ïhe facts zunounding        my claim of employment discrimination are as follows:

   i.   As the Director of the Deparrnent of Human Resources ('DHR") and the Plaintíff's first- or

        second-level manager outside of the Plaintiff's bargaining unit during, about, within, and/or

        continuously throughout the time period between and/or inctuding March 2002 andAugust 6ù

        2008, Defendant Aliza C. Wilder acted and/or permitted Plaintiff's first-level managers to:

        a.    assign, direct, obligate, and/or expect the Plaintiff to perform exempt work as a condition of
             her relationship of continued employment with the State.
       Case 3:19-cv-00712-AVC Document 1 Filed 05/10/19 Page 11 of 14



                                         Additional Sheets. pg. 3

     b. refuse and/or otherwise fail to assign and/or otherwise permit the Plaintiff     to perfomr
          exempt work.

     c.   evaluate the Plaintiff's performance of nonexempt work as though the Plaintiff performed
          exempt work.

     d. attempt to teminate     the Plaintiff's relationship of continued employment with the State on
          the basis that the Plaintiff failed to satisfactorily perform exempt work.


ü.   During, about, and/or otherwise within the period of time between anüor including March 2002

     andAugust 6ù 2008, the Plaintiff raised the subject of whether the UCONN-UCPEA CBA

     reserved for UCONN the complete and/or unfimited jurisdiaion and/or discretion to refuse

     anÜor fail to fulfill limited applications of the implied covenant of good faith and fair dealing,

     and whether UCONN dissiminated against the          Plaintiff on the bases of the Plaintiff's gender,

     race, age, and/or religion when acting as described in the preceding paragraph, the Plaintiff

     submitted verbal and written reports to, inter alio, DHR Director Wlder, DHR Manager John-

     Paul Lacombe, Interim Director of the Office of Labor Relations (*OLR") Keith Hood, UCPEA

     Representative Tina Glidden, and the Office of Diversity and Equity, and when she filed a

     contractual grievance pursuant to the UCONN-UCPEA CBA on May 20ù 2008.




üi. Defendant UCONN          denied the 2008 Grievance at Steps 1 and 2 before inviting the Plaintiff and

     UCPEAto settle. Before UCONN and UCPEA each signed the settlement for the 2008

     Grievance, Defendants UCONN and UCPEA ocpressly, tacitly, mutually, and/or collectiveþ

     met minds on the judgment that the UCONN-UCPEA CBA did in              faa reserye for Defendant

     UCONN the complete and/or unlimited jurisdiction and/or discretion to refuse and/or fail to

     futfill   the limited applications of the implied covenant of good faith and fair dealing as raised by

     the Plaintiff during the making of the settlement for the 2008 Grievance ("Judgment").
       Case 3:19-cv-00712-AVC Document 1 Filed 05/10/19 Page 12 of 14



                                       Addition4 Shees. pg.4

iv   Before Defendants UCONN and UCPEAeach signed the 2008 Grievance Settlement, UCONN

     and UCPEAeach expressly and/or tacitly met minds on the judgment, against the Ptaintiff, that

     the language, meanÍng, inten! and implications of the 2008 Grievance Settlement was based on

     said Judgment.


v    Before the Plaintiff and Defendants UCONN and UCPEAeach signed the settlement for the

     2008 Grievance, neither UCONN nor UCPEA fuIly anüor fairly disclosed to the Plaintiff the

     existence of the Judgment, nor did UCONN and UCPEA           fully and/or fairly disdose to the

     Plaintiff the fact that UCONN and UCPEA e>rpressly, tacitly, mutually, and/or otherwise

     collectively agreed that the language, meaning, intent, and implications of the 2008 Grievance

     Settlement was based on said Judgment.




vi. BetweenAugust 6ù 2008       and January 20ù 2016, after   Plaintiff and Defendants UCONN and

     UCPEAsigned the 2008 Grievance Settlement, and Dr. Peter Diplockbecame the Plaintiff's

     first-level manager outside of her bargaining unit upon the Plaintiff's transfer from the DHR to

     the Center of Continuing Studies (*CCS"), Diplock and Vice Provost Donahue acted and/or

     permitted Plaintiff 's first-level managers to:

     a.    assign, direct, obligate, and/or expect the Plaintiff to perforrr exempt work as a condition of
          her relationship of continued employment with the State.

     b.   refuse and/or otherwise fail to assign anüor otherwise permit the Plaintiff to perfomr
          exempt work.

     c.   evaluate the Plaintiff's performance of nonexempt work as though the Plaintiff performed
          exempt work.

     d. deny the Plaintiff contractual  privileges of employment on the basis of the Plaintiff's failure
          to satisfactorily perform exempt work.
       Case 3:19-cv-00712-AVC Document 1 Filed 05/10/19 Page 13 of 14



                                       Additional Sheets. pg. 5

   e. terminate the Plaintiff's relationship of continued employrrent      with the State based on the
        fact that the Plaintiff failed to satisfactorily perfomr an exempt workload.


viÍ. During, about, and/or otherwise within the period of time between and/or including August 6ú

   2008 and January z}n 20L6,ttre Plaintiff raised the subject of whether the UCONN-UCPEA

   CBA reserved for UCONN the complete and/or unlimited jurisdiction and/or discretion to

   refuse and/or fail to   fulfill limited applications of the implied   covenant of good faith and fair

   dealing when acting as described in the preceding paragraph, when the Ptaintiff submitted

   verbal and written reports to, inter ølio, Assistant Vice Provost Diplock, Supervisor Judy

   Buffolino, Interim Director of OLR Keith Hood, UCPEARepresentative Elizabeth Sullivan,

   Senior Employment Opportunity Officer Nick Yorio.




vüi.       On January 20û 2015, Defendant UCONN gave the Plaintiff a norice of the elimination

   of her position at the University, effective January 20d'20L6. Neither Defendants UCONN nor

   UCPEA fully or fairly disclosed to the Plaintiff the basis for said elimination before January 20È

   201,6. On January 4ù 2016, the     Plaintiff filed complaints with the Equal Employment

   Opportunity Commission, the Connecticut Comnission on Human Rights and Opportunities,

   and the Office of Public Hearings, seeking relief for UCONN's discrimination against the

   Plaintiff in the enforcement of any and/or all of the bargains identified at Question 4 of the

   instant Complaint form on the basis of gender, race, age, religion, and the Plaintiff's opposition

   to UCONN's acts of discrimination on the basis of gender, race, age, and/or religion. The Equal

   Employment Opportunity Commission issued its Dismissal of the Plaintiff's and Notice of Suit

   Rights on May 3t"' 20L7, and the Plaintiff drd not receive said Dismissal and Notice of Suit

   Rights until about October Zù Z}tZ.
       Case 3:19-cv-00712-AVC Document 1 Filed 05/10/19 Page 14 of 14



                                      Additional      Sheets" pg. 6

ir   On January 20ù 2016, Defendant UCONN eliminated the Plaintiff's position at UCONN,

     effectiveþ resulting inthe Plaintiff's layoff.



x.   On June 5'h2OI7, the Ptaintiff commenced a civil suit in State court against UCONN forbad

     faith nonperformance of her employment çontract and the 2008 Grievance Settlement. On May

     t 1ù 2018, the State court dismissed the   Plaintiff's suit without reviewing the merits and without

     prejudice on jurisdictional grounds.
